Citation Nr: 1023131	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-20 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for residuals of a gunshot wound to the left posterior thigh.

2.  Entitlement to an initial disability rating higher than 
30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

In his August 2007 Substantive Appeal (on VA Form 9), the 
Veteran requested a hearing at the RO before a Member 
(Veterans Law Judge) of the Board, commonly referred to as a 
Travel Board hearing.  However, he was never scheduled for 
this requested hearing - as his representative points out in 
a recent June 2010 statement, so this requested hearing must 
be scheduled before deciding this appeal.  38 C.F.R. 
§ 20.700, 20.704 (2009).

Accordingly, the claims are remanded for the following 
action:

Schedule the Veteran for a Travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time, and location 
of the hearing, and put a copy of this 
letter in his claims file.  Once he has 
been afforded this requested hearing, or 
in the event that he withdraws his hearing 
request or fails to appear, the case 
should be returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


